Title: To George Washington from Major General William Heath, 2 August 1780
From: Heath, William
To: Washington, George


					
						Dear General,
						Howlands Ferry [R.I.] August 2d 1780.
					
					I am this Evening honored with yours of the 31st ultimo. I came here the last Evening in order to arrange and make a distribution of the militia who are coming in from all quarters. It has been agreed that about three thousand Militia shall act upon the Island—(about 1500 near quaker Hill.) If Sir Henry Clinton should land South of the Town the militia will Support Genl Rochambeau. If he lands on the north of the French Army, he will be between two fires and the 1500 (the advance of the militia) will be supported by 1500 more who will be posted on Butt’s Hill &c. The remainder of the militia are to be posted on the East Side of the ferry in order to Secure the communication, which is considered as a Capital object. I wish with your Excellency that Genl Rochambeau could have taken a position on the main. we shall however do the best we can under present Circumstances. I have the honor to be with the greatest respect Your Excellencys most obedient Servant
					
						W. Heath
					
				